Law Office of Shannon Hooks
                                        6910 Hart Lane #510
                                        Austin, Texas 78731
                                            512 639 7910


                                                          July 7, 2015

Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711




                Re: Opinion of Court in Case No. 03-13-00371-CR

Dear Clerk of Court,

         I have included with this letter a copy of the Return Receipt for the notification letter that
I sent to my client, Mr. Douglas Farirayi, regarding his further rights subsequent to the court's
ruling in the above case. In the letter dated June 25, 2015,1 advised my client that he has the
right to file a pro se petition for discretionary review under Rule 68.


                                        Sincerely,        /


                                        Shannon Hooks




                                                                                      J"L 0gm
 U.S. Postal Service1
 CERTIFIED MAIL® RECEIPT
 Domestic Mail Only
 For delivery information, visit our website at www.usps.com®.

      DALE-'TX 73616
                Postage            43.45
           Certified Fee
                                   $2=80
    Return Receipt Fee            IMF
(Endorsement Required)
                                   $0.00
 Restricted Delivery Fee
(Endorsement Required)             fJ/A

 Total Postage & Fees
                                   $6,%
 eSSTsr              |
Street &Apt. No*
                           .^TsX-C->---C...<^>ii
  JS^^-j^g TM *&>akVLc    315V
City, State, Z1P+4
      t\o\\a- ,ry.     Tffe IjU
PS Form 3800, July 2014                        See Reverse for Instructions
SENDER: COMPLETE THIS SECTION                            COMPLETE THIS SECTION ON DELIVERY


   Complete items 1, 2, and 3. Also complete
   item 4 if Restricted Delivery is desired.                                                        • Agent
   Print your name and address on the reverse                                                        D'Addressee
   so that we can return the card to you.                            ., Jy'(PrintedName)       C. Date of Delivery
   Attach this card to the back of the mailpiece,
   or on the front if space permits.
                                                         D. Isdelivery addressdifferent from item 1? • Yes
1. Article Addressed to:
                                                            IfYES, enter delivery address below:     D No




                                                         3. Service Type
                                                            • Certified Mail® • Priority Mail Express'"
                                                            •   Registered      •   Return Receipt for Merchandise
                                                            •   Insured Mail    •   Collect on Delivery
                                                         4. Restricted Delivery? (Extra Fee)         •   Yes


          7D1S       DTED    DDDl      IVDS         ^£36

PS Form 3811, July 2013                    Domestic Return Receipt
United States-$%ItaL':{|ervice                                                       First-Class Mail
                                                                                     Postage & Fees Paid
                                                                                     USPS
              2&3.M'*tS                                                              Permit No. G-10

              PH '1 i
      • Sender: Please print your name, address, and ZIP+4® in tbiis bo:




                  ^             ,7/                        1c?lS)

                   •fffl*l»I]lll|i||]0«|J|fl.Jj«.l|i,I,l.|JJ,,J|,!,.Jf|ftf||JJtJ||
                                 AUSTIN TX 7B?
Shannon C. Hooks           RIO GRANDE DISTRICT
                            OS JUL 2015           PW 3 I
Attorney at Law
6910 Hart Lane #510
Austin, TX 78731




                                                 O^a^nxJ^-A^C •
                                                                                         \
                      (2u~^ . ~7^o
                             |t,|i|aH1iliil|H|ii|lI.filH,ii^|ijilHl||ili»li«i»|)|rhljl